EXHIBIT 10.14

 

Sept 2, 2011

 

Gregory Mann

 

Dear Gregory,

 

It is my pleasure to offer you the opportunity to join the PLC Medical Systems
team.  I am pleased to offer you employment on the following terms:

 

1)             Title and Position: Chief Financial Officer (CFO)

 

2)             Base Salary: $4615.38 biweekly.

 

3)             Fringe Benefits:  20 days of annual flexible time off (FTO)
earned on a monthly basis and to be taken at mutually satisfactory times.  You
will also be eligible for medical, dental, short and long-term disability and
life insurance benefits starting on your first day of employment and, all in
accordance with PLC’s standard benefit package.  In addition, you may elect to
participate in the Company’s 401(k) plan and Employee Stock Purchase Plan after
completing one full calendar quarter.  Upon your acceptance of the position, I
will forward copies of our benefits enrollment materials.

 

4)             Stock Options:  You will be granted a stock option to purchase
150,000 shares of PLC Systems Inc. common stock upon the close of business of
your first day of employment.  This stock option will vest according to the
Company’s standard three year vesting schedule.  The exercise price of the stock
option will be the fair market value of our common stock on the day of grant.

 

5)             At Will Employment:  PLC is an “at will” employer and it is
important to understand that either of us can terminate our employment
arrangement at any time with or without cause.

 

6)             Non-Disclosure:  Upon hire, you agree to enter into the
non-disclosure agreement with the Company which is attached to this letter.

 

7)                   Form I-9:  Your employment with PLC is contingent upon your
ability to provide the necessary documents authorizing you to work in the United
States as required on the Form I-9.

 

8)                   Smoking: PLC Medical Systems is a smoke free facility.

 

I would like you to start on Oct 3 2011, or sooner. If these terms are agreeable
to you, please sign and return a copy of this letter, the non-disclosure
agreement and Form I-9.  This offer will remain open for one (1) week.

 

Greg, I sincerely hope that you will accept this offer.  I look forward to your
response.

 

 

Sincerely,

Agreed:

 

 

/s/ Mark Tauscher

 

 

 

/s/ Gregory Mann

Mark Tauscher

Gregory Mann

President and Chief Executive Officer

 

 

Date:

 

Enclosures

 

 

 

Start Date:     10/03/2011

 

--------------------------------------------------------------------------------